El Juez Asociado Su. MacLeaRY,
emitió la opinión del tribunal.
Se entabló este pleito para anular una venta becba por el demandado González, sin el consentimiento de su esposa .que *1129es la demandante, al demandado Rodríguez, de cierta finca rústica que se describe en la demanda, ~f pidiendo la restitu-ción de dicha finca a la demandante y su referido esposo, y para recobrar las costas y desembolsos hechos. En la deman-da se alega que:
“El 2 de abril, 1906, el demandado Pedro González, recibió en pago de la cantidad de $3,253 que le correspondía de la herencia materna, cierto predio de terreno. Su esposa es la demandante. Guando al esposo se le adjudicó el predio de terreno, debía cuatro pagarés que ascendían a $777.25 en concepto de capital y $302.50 de intereses, ha-ciendo un total de $1,079.75. La demandante pagó esos pagarés'de su peculio particular para evitar que ejecutaran el terreno.
“Cuando el demandado recibió el terreno no existía ninguna casa en él. Durante el matrimonio se construyeron una casa vivienda y una casa para máquina de descascarar café, con un valor todo de $600. La demandante alega que por virtud de esos pagos y de la construcción de los edificios, ese terreno se ha convertido en bienes gananciales.
“Que el 24 de diciembre, 1910, el demandado Pedro J. González vendió la finca, mediant'e documento privado, al demandado Francisco Rodríguez Montes, sin el consentimiento de la demandante, y que sin dicho consentimiento la venta es ilegal. Pide ella a la corte que declare la venta ilegal y nula y que se haga la restitución de la finca a la demandante y al demandado Pedro José González, su esposo, con las costas, etc.”
El demandado Rodríguez excepcionó esta demanda fun-dándose en que no aducía hechos suficientes para determinar una causa de acción. El demandado, basa esta excepción en las siguientes proposiciones: .
“1. En que exponiéndose en la .demanda que Pedro J. González, esposo de la demandante, adquirió por herencia materna la finca des-crita en la misma, no necesita el consentimiento de la demandante para ser válida la venta que se expresa en la alegación 7 de dicha demanda. , ...
“2. En que no se expresa el carácter legal del patrimonio particular de la demandante y que se alega en la demanda.
“3. En que trátese de bienes dótales o parafernales, para que sur-' tan efecto contra tercero, o sea contra el demandado Francisco Rodrí-*1130guez Montes, ha de constar necesariamente su entrega al marido bajo la fe notarial y garantizarse su devolución o restitución mediante hipo-teca legal o voluntaria a favor de la demandante, debiendo inscribirse én el registro para que perjudique a tercero, no alegándose nada de eso en la demanda.
“4. En que no se hace alegación alguna que exprese que la finca descrita en la demanda está afecta al patrimonio particular que alega tener la demandante y que tal responsabilidad conste inscrito en el registro para perjudicar al demandado Francisco Rodríguez Montes.
‘ ‘ 5. En que no alegándose en la demanda la entrega al marido del patrimonio a que alude la demandante, la responsabilidad de tal en-trega no surtiría más efecto que el de las obligaciones personales, y si esta situación jurídica no destruiría cualquier cargo real que el marido hubiera constituido a favor de un tercero, menos puede afectar tales responsabilidades u obligaciones personales, el contrato de compra-venta, en el cual, el demandado Pedro J. González, se ha desprendido del dominio, como así1 resulta de la alegación 7a.'de la demanda.”
La corte sostuvo la excepción y desestimó la demanda, ne-gando a la demandante permiso para enmendarla y condenán-dola en costas. Contra esta sentencia lia apelado la deman-dante.
La resolución de este caso envuelve dos cuestiones de de-recho, pues los hechos no han sido controvertidos y en virtud de la excepción previa se aceptan como correctamente ex-puestos en la demanda. La primera cuestión que surge es la siguiente:
1. El heclio de que la esposa, de su patrimonio particular y por la suma de $1,709, redimió pagarés de su esposo que fueron dados por deudas contraídas antes del matrimonio, ¿les da a los bienes particulares del esposo, quien los heredó de su madre, el carácter de bienes gananciales hasta el punto de necesitarse el consentimiento de la demandante para su enajenación, según al artículo 1328 del Código Civil?
Esta cuestión debemos contestarla en la negativa. De las alegaciones hechas en la demanda no hay duda que el esposo adquirió la finca como herencia materna y por lo tanto a título lucrativo, y debe considerarse como su patrimonio *1131particular. El hedió de que la esposa pagara, por su- esposo, ciertos pagarés de él, dados antes del matrimonio, no le- da a la finca el carácter de bienes gananciales. Código Civil, artículo 1324. La esposa se convirtió por ello en acreedora del esposo, pero sin adquirir derechos sobre el patrimonio particular de él. La finca consiste en un predio de terreno compuesto de veinte y dos cuerdas, y el esposo, a pesar de las cantidades que le adelantara su esposa, y del hecho de no poseer otros bienes más que ese predio de terreno, podrá enajenarlo mediante el debido traspaso, sin el consentimiento de la esposa. De modo que, por lo,que se refiere a la primera proposición, la corte sentenciadora estuvo acertada al decla-rar con lugar la excepción previa.
La segunda cuestión que hay que considerar es ésta:
2. El hecho de que el terreno lo adquiriera el esposo por herencia materna, sin que existieran en él mejoras, y que se construyeran en él durante el matrimonio casas para vivienda y para maquinaria -de descascarar café, de un valor de $600, ¿convierte dicho terreno en bienes gananciales hasta ese punto, según el artícnlo 1328 del Código Civil?
El artículo 1328 del Código Civil dice así:
“Art. 1328. — Sin embargo de las facultades que tiene el marido como administrador, no podrá donar, enajenar, obligar a título one-roso, los bienes inmuebles de la sociedad de gananciales, sin el consenti-miento expreso de la mujer.
' ‘ Toda enajenación o convenio que sobre dichos bienes haga el ma-rido en contravención a este artículo, y los demás dispuestos en este Código, o en fraude de la mujer, será nulo y no perjudicará a ésta ni a sus herederos.”
No puede haber duda en cuanto a la intención de esta declaración de nuestra ley estatutaria. No podríamos eva-dirla aunque quisiéramos y reconocemos que es nuestro deber hacerla cumplir. (Vivaldi v. Mariani, 10 P. R. R., 420; Pérez v. Registrador, 2 P. R. R., 663; Amadeo v. Registrador, 3 P. R. R., 263.) En cuanto a lo que constituye bienes gananciales *1132podemos referirnos al artículo 1319 del Código Civil que dice así:
“Artículo 1319.- — Las expensas útiles, hechas con los bienes pecu-liares de cualquiera de los cónyuges mediante anticipaciones de la so-ciedad o por la industria del marido o de la mujer, son gananciales.
“Lo serán también los edificios construidos durante el matrimonio en suelo propio de uno de los cónyuges, abonándose el valor del suelo al cónyuge a quien pertenezca.”
Los siguientes extractos tomados de Manr.esa, comentando el artículo correspondiente del Código Español, tienen rela-ción al caso. Hablando de un edificio levantado en un solar propiedad de uno de los esposos, dice :
“El segundo párrafo del artículo 1404 es una excepción del pri-mero, y de los principios generales relativos a la accesión, modificando también nuestro antiguo derecho. Los edificios se consideran un acce-sorio del suelo, y construidos a expensas de la sociedad de gananciales, cederían, con arreglo al párrafo primero del artículo que nos ocupa, en favor del cónyuge propietario del solar, sin perjuicio de la indemniza-ción correspondiente. El artículo cambia la doctrina; los edificios construidos durante el matrimonio en suelo propio de uno de los cón-yuges son gananciales, abonándose el valor del suelo al cónyuge a quien pertenezca. Es claro que se trata de edificios o construcciones hechos a costa del caudal común, como es lógico y se deduce de la relación entre los dos párrafos del artículo.
“Si el edificio se construye por el dueño del solar con dinero suyo, desde luego pertenece al mismo dueño del suelo. Si el marido cons-truye a su costa en solar propio de la mujer, el edificio pertenece a ésta, siguiendo lás reglas generales de ia accesión y la doctrina del ar-tículo 1368. La excepción del artículo 1404 no puede extenderse a más caso que el taxativamente mareado en su texto: construcción a expensas de la sociedad de gananciales en terreno propio de uno de los esposos.
‘' ‘ Fúndase la excepción, dice Goyena, en consideraciones de interés público para promover la edificación, sobre todo en 'las capitales y grandes poblaciones. Un marido, por ejemplo, se abstendría de edi-ficar con dinero propio o común en un solar dotal (sito tal vez en uno de los mejores parajes públicos), por saber que el edificio irá a poder de su mujer o de herederos extraños, y que no se reputará mejora sino lo rigurosamente gastado en edificar. El artículo le presenta un cebo *1133o estímulo para- que edifique, pues tiene los mismos derechos y espe-ranzas que la mujer para ser propietario del edificio, y la seguridad de que en el caso contrario, se reputará ganancia todo lo que más valga el edificio por cualquier género de gastos, aunque sean voluntarios, o de puro placer y ornato. ’
“Añadamos una consideración: aunque el edificio no pueda subsis-tir sin el suelo, tiene siempre mucho más valor e importancia que éste, por lo que, si la doctrina no se conforma con los principios, satiface más a la razón. Si el solar vale 5 y el edificio 500, y éstos 500 pertene-cen a la sociedad de gananciales, más racional es que el edificio con el suelo se adjudique a la misma sociedad abonando 5 al propietario, que no que se adjudique al propietario abonando 500 a la sociedad.
“La palabra edificio es nombre genérico de toda obra arquitectónica con techo, construida para servir de morada al hombre o para oficinas, casinos, teatros, etc. Cuando la construcción hecha no merece el con-cepto de edificio, debe seguirse la regla general. La interpretación del artículo no puede menos de ser restrictiva. Un corral de ganado o tinada, un hórreo de piedra, etc., siguen al suelo como accesorios del mismo. La simple reparación extraordinaria en edificios ya existentes, aumento de pisos o de elevación, construcción de azoteas, miradores, etc., tampoco están comprendidos en la excepción.
‘ ‘ En cambio, aunque lo edificado sea una casa de campo o de labor en heredad de uno de los cónyuges, o nuevos cuerpos o dependencias construidos de nueva planta al lado de edificios ya existentes o conti-guos a ellos, es aplicable el párrafo 2o. del artículo 1404; lo nuevamente edificado es ganancial.”
Tomo 9, Manresa, Comentarios al Código Civil, pp. 601 y 602.
De acuerdo con la regla'bien conocida de interpretación podemos referirnos a eminentes autores españoles para la debida interpretación de aquellas partes de nuestro Código Civil que lian sido literalmente copiadas del Código Civil Español; y encontramos que el artículo 1319 del Código de Puerto Rico es una copia del artículo 1404 del Código Es-pañol. Por lo tanto debemos resolver que las casas edifi-cadas en esa parcela de terreno durante el matrimonio, y de un valor de seis cientos dollars, son bienes gananciales de la sociedad conyugal; y que según el artículo 1328 del Código Civil no pueden venderse sin el consentimiento de la esposa. Pero como esto no le impide al esposo disponer, sin el consen-*1134timiento de su esposa, de su propiedad privativa adquirida por herencia, y como en la demanda se.pide la nulidad de la venta del terreno sin expresar en ella que en la venta se incluían las casas, debemos concurrir con el juez de la corte inferior, que la demanda no aduce hechos suficientes para determinar una buena causa de acción y fué propiamente desestimada. Pero deseamos añadir, que la sentencia dic-tada en el presente caso no impide el que se ejercite ante el tribunal competente y de acuerdo con la ley la acción que exista para obtener la nulidad de la venta de las casas des-critas en la demanda, en caso de que dichas casas hayan sido en efecto vendidas.
Por las razones consignadas aquí, debe confirmarse, con las restricciones mencionadas, la sentencia del tribunal sen-tenciador. „ „ ,

„ Confirmada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y. Aldrey.
• El Juez Presidente Sr. Hernández, no tomó parte en la resolución de este caso.